Citation Nr: 1726784	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  00-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition to include coronary artery disease, atherosclerosis and hypertensive heart disease as due to ionizing radiation exposure.

2.  Entitlement to service connection for a stomach condition to include gastroesophageal reflux disease (GERD) and/or a hiatal hernia as due to ionizing radiation exposure.

3.  Entitlement to an initial rating in excess of 10 percent for a right foot plantar fasciitis prior to March 28, 2016 and a rating in excess of 20 percent thereafter. 

4.  Entitlement to an initial rating in excess of 30 percent for a right eye condition.

5.  Entitlement to a total disability based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 and
February 1969 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2002 (heart, stomach), May 2004 (TDIU), and April 2016 (right eye condition) rating decisions of the Department of Veterans Affairs (VA) Regional Offices.  The Pittsburgh, Pennsylvania has assumed the role of agency of original jurisdiction.  

In a January 2005 decision, the Board, in part, denied the Veteran's claims of entitlement to service connection for a heart and a stomach disorder which he appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2006 Order, the Court granted a Joint Motion for Remand (JMR), vacated the decision and remanded the matters for further proceedings.  Again, in a September 2011 decision, the Board denied the Veteran's claims and he appealed the decision to the Court.  In an April 2012 Order, the Court granted a JMR, vacated the decision and remanded the matter for further proceedings.  
The Veteran testified at a videoconference hearing in front of a Veteran's Law Judge (VLJ) in September 2004 who is no longer employed at the Board regarding the matters of service connection for a heart and stomach condition.  A transcript of the hearing is associated with the claims file.  The Veteran was informed of the unavailability of the VLJ in an March 2011 letter and offered an opportunity for another Board hearing.  38 C.F.R. § 20.717 (2016).  The Veteran waived his right to an additional hearing and requested the Board consider his case on the evidence of record.  

The matters of entitlement to service connection for a heart condition, stomach condition and TDIU were most recently Remanded in September 2012 and July 2015 and have since returned to the Board.  

In September 2016, the RO granted an earlier effective date for the award of service connection for a right eye disability, which matched the effective date requested by the Veteran through his attorney; he was informed by VA that the decision represented a full grant of the benefit sought by him in a letter dated September 2016, and to date he has not suggested otherwise.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   The issue is no longer before the Board.














FINDING OF FACT

On January 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal for an initial rating in excess of 30 percent for his right eye condition.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial rating in excess of 30 percent for a right eye condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his representative, has withdrawn his appeal for an initial increased rating in excess of 30 percent for his right eye condition and, hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review the aforementioned appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial increased rating in excess of 30 percent for his right eye condition is dismissed.

REMAND

The Board remanded the matters of entitlement to a heart and stomach condition in July 2015 to associate outstanding addendum medical opinions from July 2014 with the claims file.  The record indicates that the Veteran was afforded VA heart and stomach examinations in April 2014 and addendum opinions were requested by the RO in August 2015.  Thereafter, in July 2014 the examiner referenced heart and stomach addendum opinions which had been dictated rather than placed in the report due to "all the narrative info."  See July 2014 addendum attached to the April 2014 VA heart examination and July 2014 VA ankle examination report.  To this date, no addendum opinions have been associated with the claims file and the supplemental statement of the case (SSOC) from May 2016 only discusses opinions from the original April 2014 VA examination.  There are no documented attempts to obtain the referenced opinions.  As such, on remand, the Board finds that an additional attempt to obtain these 2017 addendum opinions must be obtained.  Any negative responses must be clearly documented.   

Further, even if the above identified opinions are obtained, it is likely additional VA opinions must be provided for the reasons identified.  First, clarification is required to adequately identify all of the Veteran's current heart conditions.  The April 2014 VA examiner diagnosed coronary artery disease and hypertensive artery disease.  It remains unclear whether the examiner determined that the Veteran did not have atherosclerosis at the time of the examination, or at any time during the appeal period.  The Board notes that a September 21, 1998 private treatment record (prior to the appeal period), identified luminal atherosclerosis.  See e.g., private treatment record dated in VBMS as February 4, 2000, pg. 4 of 5.  Further, the Veteran has raised a new theory of entitlement for his stomach condition since the April 2014 VA stomach examination.  Specifically, he contends that his GERD and/or hiatal hernia condition is due to medication used to treat his service-connected left knee and right ankle conditions.  See Veteran's statement dated June 24, 2014.  If the July 2014 opinions are not obtained or do not clarify the Veteran's heart conditions and address the secondary theory of entitlement for the stomach condition, addendum opinions are required to satisfy the duty to assist.  

The Veteran was last afforded a VA foot examination in April 2014 to address the severity of his plantar fasciitis.  A recent March 2016 VA podiatry record suggests a worsening of the Veteran's right foot condition.  Specifically, the record shows that evaluation of his right foot muscle revealed contracted digits (toes) from 2 to 5 and a decreased medial longitudinal arch height.  These symptoms were not indicated in the April 2014 VA examination.  In light of the above, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

The claim for a TDIU is inextricably intertwined with the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including any from the Cleveland VAMC from February 2009 and beyond (noted to be only electronically viewed rather than associated with the claims file in the May 2016 SSOC).

2.  Obtain the outstanding dictated nexus opinions regarding the Veteran's heart and stomach condition referenced by the July 2014 VA examiner.  Any negative attempts must be documented.  

3.  After any outstanding records are obtained, schedule the Veteran for a VA foot examination to address the current nature and severity of his right foot plantar fasciitis.  The claims file must be reviewed and the review noted in the report.  


All symptoms of the Veteran's right foot plantar fasciitis should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

4.  After any outstanding records are obtained, if the July 2014 addendums are unobtainable or the above deficiencies were not corrected by the addendums (heart diagnosis and secondary theory of entitlement for stomach condition), request a review of the claims file, conducted by a VA examiner(s) with sufficient expertise (such as a Board certified cardiologist for the Veteran's claimed heart condition) to determine the nature and etiology of the Veteran's heart and stomach conditions.  

The examiner should conduct a thorough review of all of the evidence of record.  Based on a review of the claims file the examiner must provide a written response to the following questions/requests:

(a)  Clearly identify all of the Veteran's current heart (including coronary artery disease, atherosclerosis, hypertensive heart disease) and stomach conditions (GERD and hiatal hernia) that have occurred during the appeal period (beginning November 2000).  

Reconcile any conflicting evidence of record.

 (b)  For any heart or stomach condition identified above, is it at least as likely as not (i.e., a probability of 50 % or greater) that any condition onset in-service or is caused by or etiologically related to service, including exposure to ionizing radiation?

 (c)  For the Veteran's diagnosed stomach conditions including GERD and a hiatal hernia, is it at least as likely as not (50 percent or greater) that condition was directly caused or aggravated (beyond the natural progression) by medications used to treat his service-connected right ankle, foot or left knee disabilities?

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record, address the Veteran's lay contentions and treatise evidence submitted in support of his claim.

5.  Thereafter, the issues on appeal should then be readjudicated.  If any issue on appeal is not resolved to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.







The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


